Citation Nr: 1219947	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  07-23 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel






REMAND


The Veteran had active military service from November 1952 to October 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002)..

The instant matter was previously before the Board in November 2010 and April 2011, at which times the Board remanded the issue of entitlement to TDIU for further evidentiary development.  Specifically, in November 2010, the Board remanded the matter for the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination for the purpose of determining whether he was indeed unemployable on account of his service-connected disabilities.  (The Board noted that the Veteran is service connected for (1) residuals of a shell fragment wound of the left thigh and buttock, muscle groups XIII and XVII, evaluated as 40 percent disability; (2) residuals of a shell fragment wound of the right thigh and buttock, muscle groups XIII and XVII, evaluated as 30 percent disability; (3) residuals of a shell fragment wound of the left calf, muscle group XI, evaluated as 10 percent disability; and (4) bilateral hearing loss, evaluated as 20 percent disabling.)  The remand directed the VA examiner to provide an opinion as to whether all the Veteran's service-connected disabilities combined to render him unable to secure or follow a substantially gainful employment.  It also requested that the examiner provide findings as to all functional impairments due to the Veteran's service-connected hearing loss and residuals of shell fragment wounds.  

In February 2011, a VA examination was conducted.  The examiner recorded the Veteran's subjective complaints of pain and functional impairment.  The examiner noted that the Veteran indicated that he had been employed with the "Defense Supply Construction Center" (DSCC) as a stock handler for 34 years, "'doing what [he] could do,' but mostly paper work."  The examiner conducted a joints examination and opined that the Veteran was able to secure and maintain substantially gainful employment.  The examiner found the Veteran would have no limitations for sedentary employment.  For physical employment, the examiner stated that the Veteran would require breaks and changes in position as needed.  The examiner noted that the Veteran had been on "light duty" for the entirety of his employment at DSCC, which, according to the Veteran, required him to do a lot of paper work, but not too much heavy lifting.  

In its April 2011 remand decision, the Board determined that the February 2011 VA examiner's opinion was not compliant with the terms of its earlier remand because the examiner had not considered the impact of the Veteran's hearing loss when opining as to employability.  The Board thus instructed the AOJ to request from the examiner who performed the February 2011 VA examination an addendum that specifically discussed what effect, if any, the Veteran's hearing loss, in combination with the shell fragment wound residuals, had on his ability to obtain or maintain substantially gainful employment.  The Board specifically indicated that if the VA examiner determined that she was not qualified to render such an opinion, the matter should be referred to another examiner qualified to comment on whether the Veteran's service-connected hearing loss combines with the shell fragment wound residuals to make him unemployable.  It was also requested that the examiner comment specifically on the type of physical employment that the Veteran was capable of, given his contention that he could not sit, stand, or walk for any length of time.  

Upon remand from the Board, the AMC initiated a request for the Veteran to be scheduled for a VA audiology examination.  In May 2011, an addendum to a May 2010 VA audiology examination report was provided wherein a VA audiologist offered her opinion that hearing loss is not a disability that renders an individual unemployable.  However, there is no indication in the record that, prior to requesting that the Veteran be scheduled for a VA audiology examination, the Board requested from the examiner who performed the February 2011 VA examination that she provide an addendum as specified in the Board's April 2011 remand.  Nor is there any indication that the examiner who performed the February 2011 VA examination had informed the AOJ that she was unable to render the requested addendum opinion.  The Board notes that according to the website for the Columbus, Ohio, VA medical center (VAMC), the February 2011 examiner is listed as a current physician at that facility.  It is therefore unclear as to why the Board's remand directives were not carried out by the AMC.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Accordingly, the matter must again be remanded for compliance with the terms of the Board's April 2011 remand.

Further, a review of the VA audiologist's May 2011 addendum opinion reveals that it too fails to address the question posed in the Board's November 2010 remand, which was whether all of the Veteran's service-connected disabilities combine to render him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  Rather, the audiologist opined only as to the occupational effects of the hearing loss.  The audiologist stated specifically that she was unable to provide an opinion regarding what effects the Veteran's residuals of multiple shell fragment wounds had on his employability as such an opinion was outside her scope of practice.  The May 2011 audiology addendum opinion is therefore neither complaint with the terms of the February 2011 remand or adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall, supra; 38 C.F.R. § 3.159(c)(4) (2011).  

On remand, the AOJ must request from the examiner who performed the February 2011 VA examination an addendum that specifically discusses what effect, if any, the Veteran's hearing loss, in combination with the shell fragment wound residuals, has on his ability to obtain or maintain substantially gainful employment.  The VA examiner must consider the Veteran's lay statements, as well as the April 2012 lay statements of the Veteran's daughter and wife, and the May 2010 VA audiology examination report and May 2011 addendum.  If the examiner determines that the Veteran is able to engage in employment, the VA examiner must comment specifically on the type of employment that the Veteran is capable of, given his contention that he cannot sit, stand, or walk for any length of time and now requires the use of a cane.  An examination of the Veteran is not necessary unless the VA examiner feels that she cannot provide the requested opinion without again examining the Veteran, in which case, the AOJ should schedule the Veteran for another VA examination.  

Further, as it appears to have already been determined that an audiologist is unable to opine as to the combined effects of the Veteran's service-connected disabilities on his employability, as such an opinion would be outside of the audiologist's scope of practice, if the February 2011 VA examiner determines that she is also not qualified to render such an opinion, the matter should be referred to an expert (such as one with expertise in adjudging the effects of disability on occupational tasks) for consideration of whether the Veteran's service-connected hearing loss combines with the shell fragment wound residuals to make him unemployable.

Also as part of its April 2011 remand, the Board indicated that records should be specifically sought from the physician who provided a December 2010 handwritten opinion.  The Board noted that the December 2010 opinion from the Veteran's private physician was inadequate to support a rating of TDIU as the private physician had provided no support for his conclusion that the Veteran was unemployable.  Although the AMC sent to the Veteran a letter wherein it was requested that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who had treated him for his service-connected hearing loss and residuals of shell fragment wounds since June 2005, the letter did not specifically request that he supply a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) for the private physician who had provided the December 2010 opinion.  On remand, the Veteran should be specifically requested to do.  The Veteran is reminded that he is free to submit a more detailed opinion from his private physician on the issue of employability.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he supply a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) for the private physician who had provided the December 2010 opinion.  Records should be specifically sought from that physician.

The Veteran is reminded that ultimately it is his responsibility to provide private medical records in support of his claim and is thus invited to contact his private physician for a more detailed opinion letter.  

2.  The AOJ should request that the examiner who conducted the February 2011 examination, if she is still available, provide an addendum that specifically considers the effect of the Veteran's service-connected hearing loss, in combination with the multiple shell fragment wounds, on his employability.  The examiner should again review the claims file, to specifically include this remand, as well as the Board's November 2010 and April 2011 remand decisions.  The examiner must consider the Veteran's lay statements that he could not hear well enough to perform work, the April 2012 lay statements from the Veteran's daughter and wife, the May 2010 VA audiologist's opinion that the Veteran's hearing loss had "[s]ignificant effects" on his occupation, and the May 2011 addendum to that audiology opinion.  

The examiner should again review the Veteran's claims folder, including a copy of this remand, and provide a definite opinion as to whether the Veteran's service-connected (1) hearing loss; (2) residuals of a shell fragment wound of the left thigh and buttock (muscle groups XIII and XVII); (3) residuals of a shell fragment wound of the right thigh and buttock (muscle groups XIII and XVII); and (4) residuals of a shell fragment wound of the left calf (muscle group XI), combine to make him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  

The VA examiner must comment specifically on the type of physical employment that the Veteran is capable of, given his contentions that he cannot sit, stand, or walk for any length of time and now requires the use of a cane.  

If the VA examiner if determines that she cannot provide the requested addendum without re-examining the Veteran, the AOJ should schedule the Veteran for a VA examination in connection with the claim.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

If the VA examiner determines that she cannot provide the requested opinion because she is not qualified to do so, or in the case that the examiner is no longer available, the matter should be referred to a qualified expert (such as one with expertise in adjudging the effects of disability on occupational tasks) to make such an assessment.  The matter should not be referred to an audiologist.  The entire claims file should be reviewed and the questions regarding employability noted above should be addressed.  If this cannot be done without examination, examination(s) should be scheduled as required.

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request, especially with respect to the request that the VA examiner must comment specifically on the type of physical employment that the Veteran is capable of.  If any report is insufficient, it must be returned to the examiner or reviewer for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



